Title: To Alexander Hamilton from Edward Carrington, 4 October 1791
From: Carrington, Edward
To: Hamilton, Alexander



Richmond. October 4th. 1791
Sir

The enclosed papers contain parts of the information which I expect to furnish upon the subject of Manufactures in Virginia, and are transmitted agreeably to your request. These papers have come from the two lower Surveys of the District; the information they contain as to the particular Neighbourhoods from which they are drawn, may be applied, with propriety to the whole of those Surveys: indeed, so equally do the people of Virginia go into Manufactures within themselves, that the application might be made to the whole Country, with only a few allowances, from a consideration of their respective staples which I will in some degree enable you to make, upon the following principles. In regard to staples, Virginia is contemplated under three divisions, the Lower, the Middle, & the Upper: the first is comprehended between the Sea and the falls of our great rivers; the Second, between these falls and the blue ridge of Mountains; the latter takes all the Country beyond the Mountains.
The staples of the first are Indian corn principally, small crops of indifferent Tobacco, small crops of wheat, &, in some parts, lumber.
The Middle Country produces our great exports of Tobacco & wheat.
The Upper Country produces Hemp, Flax & wheat principally, and small and indifferent crops of Tobacco.
I have observed that the people of the whole Country, are in habits of Domestic Manufactures pretty equally, except that some allowances must be made on Account of field labour upon their respective staples. These are as follow; the staples of the lower country require moderate labour, and that at particular seasons of the year. The consequence is, that they have much leisure and can apply their hands to Manufacturing so far as to supply, not only the cloathing of the Whites, but of the Blacks also.
The great staple, Tobacco, in the Middle Country requires much labor when growing, and, what with fitting it for market, and preparing land for succeeding Crops, leaves but little time for the same hands to Manufacture. The consequence is, that the latter business is carried on only by the white females in poor families, and, in wealthly families, under the Eye of the Mistress, by female slaves drawn out of the Estates for that purpose, aided by the superfluous time of a superabundance of house-servants; the consequence is, that less is manufactured here than in the lower Country, yet the difference is, I beleive, no greater than as to the cloathing of the field slaves, for which purpose Kendal Cotton, oznabrigs, & hempen rolls ar[e] purchased, but the owner of every plantation tans the hides of the Cattle which are killed or casually die, and, by that means, supplies the slaves in shoes for winter.
The staples of the upper Country require somewhat more field labour than those of the lower, and much less than those of the Middle, & having however but few slaves, and being distant from foreign intercourse, the people depend principally upon home Manufactures, and, at least, equal the lower Country in them.
As to raw materials, no Country under the sun, is capable of producing more than Virginia. The lower Country, produces fine Cotton & Wool, and, both might be increased even to satisfy great foreign demands—in many parts good flax is also made. The Middle Country produces fine Cotton, but the more valuable staples of Wheat and Tobacco, confine the production to the demands of the private Manufactures of the Country itself. It is also well adapted to Hemp & Flax: of the first, some is produced for market; of the latter, every family makes for its own use: to the same extent Wool is also produced. The Upper Country supplies our Markets with great quantities of hemp, said to be equal to any in the World. Flax is also here produced in high perfection, and in great quantities, the people using it for purposes to which Cotton is applied below. For supplying the article of Wool this part of Virginia is so favorable that large droves of sheep go from it, to the lower Town Markets.

The mountainous parts of Virginia, abound in Iron Ore, from which most of the Iron, and some of the steel, used in the state, are supplied, and the productions of both might be so increased as to make great exports. We have also a valuable lead mine, in the Southwestern part of the Upper Country, from which new Manufactures are daily coming into practice, such as sheet lead for roofing, shot &c. There is a shot factory in Richmond, well established by the present worker of this Mine, and the same hand has furnished the lead for covering the roof of our Capitol, or State House. This mine was, during the War, worked under the public direction of this state, and supplied all the lead used in the Southern service; supplies of it, also went to the Main Army, but whether for the whole service, I will not undertake to say.
As to regular Trades we have but few. They are, however, increasing daily. In the upper Country, there are several fulling Mills, from which good Cloth is seen. I will endeavour to obtain samples.
I have now endeavoured to give you, in addition to the enclosed papers, such information as will furnish a general idea of the Manufactures throughout this Commonwealth, and having been tolerably attentive to these circumstances, for several years, as I have passed through the various parts of the Country, am persuaded you may rely upon it, as well founded. I have been led to do it, from a consideration, that the approach of the session, requires an early communication, and from the information expected from the upper Inspectors, having not yet arrived. When I receive their reports, they shall be forwarded immediately.
I beg you to be assured, that this business has been attended with no material trouble or inconvenience, and that it has given pleasure to both myself & the Inspectors that you requested our assistance in obtaining the desired information.
I have the Honor to be   with great respect   Sir   Your Most Obt. sr.
Ed CarringtonSupervisor D: Virga.

N.B.   D. Ragsdales return is made upon 20 Families in one neighbourhood, comprehending all classes in life from the richest to the poorest. Upon my Census returns of the district of Virga. (exclusive of Kentucky) 70,825 Families appear. This note is made upon a supposition that it may possibly be useful in calculations which the Secretary may wish to make.
Alexr. Hamilton Esq.
